734 N.W.2d 207 (2007)
AMERISURE MUTUAL INSURANCE COMPANY, Plaintiff/Counter Defendant-Appellee,
v.
CAREY TRANSPORTATION, INC., and Diane Carey, Defendants/Counter Plaintiffs-Appellees, and
Gerri Thomas, Defendant/Counter Plaintiff-Appellant, and
Gerald Thomas, Trailer X-Press, Inc., and Phoenix Insurance Group, Defendants-Appellees.
Docket No. 133196. COA No. 270339.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.